DETAILED ACTION
	Claims 1, 3, 4, 6-8, 17, 18 and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicants arguments and amendments filed on 9/1/22 have been fully considered however they are moot in view of new grounds of rejection.  The reasons set forth below.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18 of U.S. Patent No. 10,932,144. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, although the claim is not identical to claim 1 of U.S. Patent No. 10,932,144 the claim is not patentably distinct from Claim 1 of Patent No. 10,932,144 because Claim 1 of the instant application is broader than and fully encompassed by Claim 1 of Patent No. 10,932,144.  Specifically, the instant application is broader as it does not mention the use of a “refraining from transmitting an indication of the disturbance or transmitting the indication of the disturbance with an instruction for resolving the disturbance” found in claim 1 of Patent No. 10,932,144, the limitations are obvious variants of each other.   This limitation however is found in dependant claim 3 of the instant Application.
Regarding claim 3, although this claim is not identical to Claim 2 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 3 is broader and fully encompassed by Claim 2 of Patent No. 10,932,144.
Regarding claim 4, although this claim is not identical to Claim 3 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 4 is broader and fully encompassed by Claim 3 of Patent No. 10,932,144.
Regarding claim 5, the claim is identical to Claim 4 of U.S. Patent No. 10,923,144.
Regarding claim 6, the claim is identical to Claim 5 of U.S. Patent No. 10,923,144.
Regarding claim 7, the claim is identical to Claim 6 of U.S. Patent No. 10,923,144.
Regarding claim 8, the claim is identical to Claim 7 of U.S. Patent No. 10,923,144.
Regarding claim 9, although this claim is not identical to Claim 8 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 9 is broader and fully encompassed by Claim 8 of Patent No. 10,932,144.
Regarding claim 10, although this claim is not identical to Claim 9 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 10 is broader and fully encompassed by Claim 9 of Patent No. 10,932,144.
Regarding claim 11, although this claim is not identical to Claim 9 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 11 is broader and fully encompassed by Claim 9 of Patent No. 10,932,144.
Regarding claim 12, although this claim is not identical to Claim 10 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 12 is broader and fully encompassed by Claim 10 of Patent No. 10,932,144.
Regarding claim 13, although this claim is not identical to Claim 11 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 13 is broader and fully encompassed by Claim 11 of Patent No. 10,932,144.
Regarding claim 14, although this claim is not identical to Claim 12 of U.S. Patent No. 10,932,144, this claim is not patentably distinct because Claim 12 is broader and fully encompassed by Claim 12 of Patent No. 10,932,144.
Regarding claim 15, the claim is identical to Claim 13 of U.S. Patent No. 10,923,144.
Regarding claim 16, the claim is identical to Claim 14 of U.S. Patent No. 10,923,144.

Regarding claim 17, the claim is identical to Claim 15 of U.S. Patent No. 10,923,144.
Regarding claim 18, although the claim is not identical to claim 18 of U.S. Patent No. 10,932,144 the claim is not patentably distinct from Claim 18 of Patent No. 10,932,144 because Claim 18 of the instant application is broader than and fully encompassed by Claim 18 of Patent No. 10,932,144.  Specifically, the instant application is broader as it does not mention the use of a “refraining from transmitting an indication of the disturbance or transmitting the indication of the disturbance with an instruction for resolving the disturbance” found in claim 18 of Patent No. 10,932,144, the limitations are obvious variants of each other.   
Regarding claim 20, although the claim is not identical to claim 18 of U.S. Patent No. 10,932,144 the claim is not patentably distinct from Claim 18 of Patent No. 10,932,144 because Claim 20 of the instant application is broader than and fully encompassed by Claim 18 of Patent No. 10,932,144, the limitations are obvious variants of each other.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al US and in further view of Dimou et al US (9,119,178).
(Currently Amended) Regarding claim 1, Merlin et al teaches an operations controller for receiving a disturbance of a transport link, the operations controller comprising: a processor; and memory, the memory containing instructions executable by the processor whereby the operations controller is configured to: monitor the transport link (see paragraph [0020], the wifi channel is monitored).  Although Merlin et al teaches the limitations above, they fail to explicitly teach receiving an indication via an interface and a root cause as further recited in the claim.  Conversely Dimou et al teaches such limitations; and receive, via a communication interface, an indication of the disturbance on the transport link (see Fig. 2 and  column 4 lines 39-54 and column 7 lines 29-49, a weather state value is received) and an instruction for resolving the disturbance, wherein the instruction for resolving the disturbance is based on a root cause of the disturbance determined from sampled transport data received on the transport link (see Fig. 2, column 7 lines 50-67 and column 8 lines 1-22) it is determined if the weather value, rain or wind – root cause, is above or below a threshold, depending on that value an appropriate transmission parameter is used).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin with the communication of a disturbance and basing it on its root cause as taught by Dimou et al.  The motivation for this would have been to minimize interference and transmit power (see column 1 lines 43-47).  
Regarding claim 2, Merlin et al teaches wherein the instructions executable by the processor further configures the operations controller to adjust operation of the transport link responsive to the indication of the disturbance (see paragraph [0018], an appropriate filter is applied to stop the interference).
(Currently Amended) Regarding claim 4, Merlin et al teaches, wherein the instructions executable by the processor further configures the disturbance detection apparatus to receive the transport data and sample a subset of the transport data at predetermined intervals (see paragraph [0022]).  
Regarding claim 9, Merlin et al teaches wherein the instructions executable by the processor further configures the operations controller to detect the disturbance of the transport link by comparing the properties of the received transport data to classes of learned channel conditions (see paragraph [0110]).  
Regarding claim 10, Merlin et al teaches, wherein the instructions executable by the processor further configures the operations controller to sample transport data received on the transport link and form a vector of channel conditions to determine properties of the transport link (see paragraphs [0087]-[0091], an eigenvector is formed for the filter).
Regarding claim 11, Merlin et al teaches, the instructions executable by the processor further configures the operations controller to classify the vector as a particular channel condition (see paragraph [0112], once the filter is created a threshold can be used to activate it or not).
Regarding claim 12, Merlin et al teaches wherein the classes of learned channel conditions are based on a sampling of received transport data on other transport links (see paragraph [0126]).  

Regarding claim 13, Merlin et al teaches, wherein the instructions executable by the processor further configures the operations controller to select the other transport links based on their proximity to the transport link or proximity to an environmental feature (see paragraph [0110]).  
Regarding claim 14, Merlin et al teaches, wherein the classes of learned channel conditions are based on sampling of other received transport data received on the transport link (see paragraphs [0086]-[0087]).  
Regarding claim 15, Merlin et al teaches wherein the properties of the transport link include an attenuation of the transport link (see paragraph [0042]).
Regarding claim 16, Merlin et al teaches wherein the properties of the transport link further include a quality of a received signal associated with the received transport data on the transport link (see paragraph [0060]).  
(Currently Amended) Regarding claim 17, Merlin et al teaches wherein the instructions executable by the processor further configures the disturbance detection apparatus to sample one or more of a received power, a transmission power, and a mean square error (MSE) associated with the received transport data (see paragraph [0098]).  
(Currently Amended) Regarding claim 18, Merlin et al teaches a method of receiving a disturbance of a transport link, the method implemented at an operations controller and comprising: monitoring or controlling the transport link (see paragraph [0020], the wifi channel is monitored). Although Merlin et al teaches the limitations above, they fail to explicitly teach receiving an indication via an interface and a root cause as further recited in the claim.  Conversely Dimou et al teaches such limitations; and receive, via a communication interface, an indication of the disturbance on the transport link (see Fig. 2 and  column 4 lines 39-54 and column 7 lines 29-49, a weather state value is received) and an instruction for resolving the disturbance, wherein the instruction for resolving the disturbance is based on a root cause of the disturbance determined from sampled transport data received on the transport link (see Fig. 2, column 7 lines 50-67 and column 8 lines 1-22) it is determined if the weather value, rain or wind – root cause, is above or below a threshold, depending on that value an appropriate transmission parameter is used).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin with the communication of a disturbance and basing it on its root cause as taught by Dimou et al.  The motivation for this would have been to minimize interference and transmit power (see column 1 lines 43-47).  
Regarding claim 19, Merlin et al teaches responsive to the indication of the disturbance, adjusting the operation of the transport link (see paragraph [0018], an appropriate filter is applied to stop the interference).  


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al US in view of Dimou et al US (9,119,178) and in further view of Lim US (20150145717 – Applicant IDS).
Regarding claim 5, Merlin and Dimou teach all the limitations of claim 1 from which claim 5 depends on.  However they fail to explicitly teach liquids or solids causing a disturbance as further recited in the claims.  Conversely Lim teaches such limitations; wherein the cause of the disturbance is caused by liquids or solids in the path of the transport link (see paragraph [0008]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin and Dimou with the electromagnetic waves being effected by rain as taught by Lim.  The motivation for this would have been improve accuracy of rainfall estimation (see paragraph [0009]).

Claims 3, 6-8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al US in view of Dimou et al US (9,119,178) in further view of Bodurka et al US (20190150737 having provisional 62/587,867).
Regarding claim 3, Merlin et al and Dimou teach all the limitations of claim 1 from which claim 3 depends on.  However they fail to explicitly teach refraining from transmitting an indication as further recited in the claim.  Conversely Bodurka et al teaches such limitations; wherein the instructions executable by the processor further configures the disturbance detection apparatus to refrain from transmitting an indication by suppressing a warning indication of a declined performance for transport data transmitted on the transport link (see provisional paragraph [0085], In some embodiments, the sending of this error message is delayed for a predetermined time period in order to allow controller 96 to determine whether the error is due to a communication malfunction or is due to the patient support apparatus 20 being moved into or out of the room 112, as will be discussed in more detail below).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin and Dimou with the delaying of an error message as taught by Bodurka et al.  The motivation for this would have been to efficiently use signals affected by environment (see provisional paragraph [0003]).
(Currently Amended) Regarding claim 6, Merlin et al and Dimou teach all the limitations of claim 1 from which claim 6 depends on.  However they fail to explicitly teach a malfunction as further recited in the claim.  Conversely Bodurka et al teaches such limitations; wherein the root cause of the disturbance is malfunction of equipment at an endpoint of the transport link, and wherein the instructions executable by the processor further configures the operations controller to transmit the instruction that is related to the malfunction of the equipment (see provisional paragraphs [0084]-[0085], it is determined a malfunction has occurred for a patient support apparatus 20). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin and Dimou with determining of a malfunction as taught by Bodurka et al.  The motivation for this would have been to efficiently use signals affected by environment (see provisional paragraph [0003]).
(Currently Amended) Regarding claim 7, Merlin et al and Dimou teach all the limitations of claim 1 from which claim 7 depends on.  However they fail to explicitly teach a corrections of movement of a transmitter or receiver as further recited in the claim.  Conversely Bodurka et al teaches such limitations; wherein the root cause of the disturbance is movement of the transmitter or receiver at an endpoint of the transport link, and wherein the instructions executable by the processor further configures the operations controller to transmit the instruction that is related to correcting the movement of the transmitter or receiver (see provisional paragraphs [0084]-[0085], it is determined a malfunction has occurred for a patient support apparatus 20 and its movement). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin and Dimou with corrections of a movement as taught by Bodurka et al.  The motivation for this would have been to efficiently use signals affected by environment (see provisional paragraph [0003]).
(Currently Amended) Regarding claim 8, Merlin et al and Dimou teaches all the limitations of claim 1 from which claim 8 depends on.  However they fail to explicitly teach refraining of sending of indications as further recited in the claim.  Conversely Bodurka et al teaches such limitations;, wherein the root cause of the disturbance is a temporary obstacle in the path of the transport link, and wherein the instructions executable by the processor further configures the disturbance detection apparatus to selectively determine whether to refrain from sending the indication or transmit the indication with the instruction related to increasing the transmission power of an end point of the transport link (see provisional paragraphs [0084]-[0085] and [0110]-[0111]). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin and Dimou with the delaying of an error message as taught by Bodurka et al.  The motivation for this would have been to efficiently use signals affected by environment (see provisional paragraph [0003]).
(Currently Amended) Regarding claim 20, Merlin et al and Dimou teach a disturbance detection apparatus for detecting a disturbance of a transport link: the disturbance detection apparatus comprising: a processor; and memory, the memory containing instructions executable by the processor (see paragraph [0007]) whereby the disturbance detection apparatus is configured to: sample transport data received on the transport link to determine properties of the transport link (see paragraph [0017], an interference estimate of a WiFi channel is determined based upon channel sampling); detect the disturbance of the transport link based on the determined properties of the transport link (see paragraph [0061], the interference estimation may be based on one or more of continuous asynchronous measurement of the channel energy, detection of interfering PPDUs (such as all PPDUs with different colors, or beacons), periodic reference signals explicitly sent for the purpose of interference nulling, and record interference measured concurrently with previously received desired PPDUs); and responsive to detecting the disturbance: determine, based on the sampled transport data, the root cause of the disturbance (see paragraph [0104], The interference nulling manager 715 also may determine an interference estimate based on at least one of a previously received packet or channel sampling for a Wi-Fi channel, compute a filter based on the interference estimate, and apply the filter to a received signal to null interference on the Wi-Fi channel at least before detection of a Wi-Fi packet). Although Merlin teaches the limitations above, they fail to explicitly teach refraining from transmitting an indication as further recited in the claim.  Conversely Bodurka et al teaches such limitations; Bodurka et al teaches and refrain from transmitting an indication of the disturbance or an instruction for resolving the disturbance (see provisional paragraph [0085], In some embodiments, the sending of this error message is delayed for a predetermined time period in order to allow controller 96 to determine whether the error is due to a communication malfunction or is due to the patient support apparatus 20 being moved into or out of the room 112, as will be discussed in more detail below). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Merlin and Dimou with the delaying of an error message as taught by Bodurka et al.  The motivation for this would have been to efficiently use signals affected by environment (see provisional paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478